Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/KR2015/004158, filed on 04/27/2015.
Claims 1-2 and 5 are currently pending in this patent application.
In response to a previous Office action, a Final Rejection Office action (mailed on 04/06/2021), Applicants filed a response, an Affidavit/Declaration under 37 CFR 1.130(a), and an amendment on 07/02/2021, amending claim 1 and canceling claim 3 is acknowledged. 
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered. 
Applicants' arguments filed on 07/02/2021, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-2 and 5 are present for examination.


Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable

(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”


The previous rejection of Claims 1-3 and 5 under 35 U.S.C. 103 before the effective filing date as being unpatentable over Jung et al. (One-pot pretreatment, Saccharification and ethanol fermentation of lignocellulose based on acid-base mixture pretreatment. RSC Adv., 2014, 4, 55318-55327), in view of Kim et al. (Method for producing ethanol from oil palm lignocellulose wastes. KR 10-2012-0078566, publication 07/10/2012, hereinafter Kim et al. 566, see PTO892), is withdrawn in view of Applicant’s filing of an Affidavit/Declaration under 37 CFR 1.130(a) in order to invalidate Jung et al. reference because Jung et al. is a disclosure of the Inventor’s own work, that falls within the one year grace period under AIA , and thus, Jung et al. reference cannot stand as a reference for an obviousness rejection; amendment to the claims and persuasive arguments. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner’s amendment was given in a telephone interview with Robert N. Henrie II, applicants’ representative on 08/30/2021. 

Amend the claim(s) as shown below:
1.	(Currently amended)  A one-pot method for producing ethanol from lignocellulosic biomass comprising oil palm byproducts, the method comprising: 
	in a single reactor:
	a) pretreating a lignocellulosic biomass comprising oil palm byproducts with an aqueous acid-base mixture catalyst having a pH value of pH 1 to 4 at 100 to 200°C for 60 seconds to 2 hours to produce a slurry; [[and]]
	b) adding a fermentation microorganism to said slurry; and
	[[b)]] c) carrying out simultaneous saccharification and fermentation 
	wherein the acid of said mixture catalyst is selected from the group consisting of sulfuric acid, maleic acid, hydrochloric acid, nitric acid, phosphoric acid, carbonic acid, formic acid, acetic acid, hydrofluoric acid, oxalic acid, citric acid, and mixtures of two or more thereof; and
	wherein the base of said mixture catalyst is selected from the group consisting of sodium hydroxide, potassium hydroxide, calcium hydroxide, barium hydroxide, ammonium hydroxide, calcium carbonate, potassium carbonate, ammonia, and mixtures of two or more thereof; 

	wherein the lignocellulosic biomass is mixed in a concentration of 4g to 20g in 100 mL of the acid-base mixture catalyst.
2.	(Currently amended)  The one-pot method for producing ethanol from lignocellulosic biomass comprising oil palm byproducts of claim 1, wherein the fermentation microorganism is selected from the group consisting of Saccharomyces cerevisiae, Klebsiella oxytoca P2, Brettanomyces curstersii, Saccharomyces uvzrun, Candida brassicae, Sarcina ventriculi, Zymomonas mobilis, Kluyveromyces marxianus IMB3, Clostridium acetobutylicum, Clostridium beijerinckii, Kluyveromyces fragilis, Clostriduim aurantibutylicum, and Clostridium tetanomorphum 
5.	(Currently amended)  The one-pot method of claim 1, wherein said oil palm byproducts comprises oil palm fronds. 

Allowable Subject Matter
	Claims 1, 2 and 5 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a one-pot method for producing ethanol from lignocellulosic biomass comprising oil palm byproducts, the method comprising: in a single reactor: a) pretreating a lignocellulosic biomass comprising oil palm byproducts with an aqueous acid-base mixture catalyst having a pH value of pH 1 to 4 at 100 to 200°C for 60 seconds to 2 hours to produce a slurry; b) adding a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656